DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on September 12, 2019.  Claims 1 – 19 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “CRL” in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10, 11, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by DE 102008057986 A1 to Busse et al. (herein after “Busse et al. publication”).
As to claim 1,
the Busse et al. publication discloses a steering control method for a vehicle including a plurality of wheels (see ¶1), the steering control method comprising: 
determining, by a controller, when a snow chain has been mounted by comparing a number of times of vibrations of a predetermined peak or more detected by respective wheel speed sensors with respect to a current vehicle speed, with a predetermined value (see ¶1 and ¶4 – ¶6, where the Busse et al. publication discloses automatically determining whether a snow chain is attached to a wheel of a vehicle;  see also ¶26, where the processing unit 4 increases the damping parameters of the steering system 1 to manage wheel vibrations detected by respective wheel speed sensors with respect to a current vehicle speed); and 
selectively controlling, by the controller, operations of an Active Front Steering (AFS) and a Rear Wheel Steering (RWS) according to a position of a wheel on which the snow chain has been mounted among the plurality of wheels, when it is determined, by the controller, that the snow chain has been mounted (see ¶5, where the Busse et al. publication discloses that the wheel of the vehicle can be a steerable wheel of the vehicle which can be steered by means of a steering system, which include front and rear wheel steering).

As to claim 2,
the Busse et al. publication discloses that the determining of when the snow chain has been mounted includes: 
receiving, by the controller, information related to vibrations of the wheels detected through the respective wheel speed sensors (see ¶1, ¶4 – ¶6 and ¶26); 
determining, by the controller, a vibration frequency of each wheel by counting the number of times of vibrations of the predetermined peak or more with respect to the current vehicle speed, from the information related to the vibrations of the wheels (see ¶1, ¶4 – ¶6 and ¶26); and 
determining that the snow chain has been mounted on a corresponding wheel, when a change rate in the vibration frequency of each wheel according to a change in the current vehicle speed is within a predetermined range (see ¶1, ¶4 – ¶6 and ¶26).

As to claims 10 and 19,
the Busse et al. publication discloses that the plurality of wheels includes first and second front wheels and first and second rear wheels, and wherein upon determining that the snow chain has been mounted on one wheel of all of the plurality of wheels, the RWS and the AFS are controlled to operate normally.  (See ¶1, ¶4 – ¶6 and ¶26.)

As to claim 11,
the Busse et al. publication discloses a steering control system for a vehicle having a plurality of wheels, the steering control system comprising a controller including: 
an input unit of receiving information related to vibrations of the wheels detected by respective wheel speed sensors (see ¶1, ¶4 – ¶6 and ¶26); 
a determination unit of determining a vibration frequency of each wheel by counting a number of times of vibrations of a predetermined peak or more with respect to a current vehicle speed, from the information related to the vibrations (see ¶1, ¶4 – ¶6 and ¶26); 
a determination unit of determining that a snow chain has been mounted on a corresponding wheel when a change rate in the vibration frequency is within a predetermined range by comparing the change rate in the vibration frequency according to a change in the current vehicle speed with the predetermined range (see ¶1, ¶4 – ¶6 and ¶26); and 
an output unit of outputting an operation signal to an Active Front Steering (AFS) and a Rear Wheel Steering (RWS) to selectively control operations of the AFS and the RWS according to a position of the corresponding wheel on which the snow chain has been mounted, among the plurality of wheels (see ¶1, ¶4 – ¶6 and ¶26).

As to claim 18,
the Busse et al. publication discloses that the plurality of wheels includes first and second front wheels and first and second rear wheels, and wherein upon determining that the snow chain has been mounted on one wheel of the first and second front wheels, and mounted on one wheel of the first and second rear wheels, the RWS and the AFS are controlled to operate normally.  (See ¶1, ¶4 – ¶6 and ¶26.)


Allowable Subject Matter
Claims 3 – 9 and 12 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DE 102007028757 A1 discloses a method for detecting a snow chain mounted 
on a driven vehicle wheel.  The method involves carrying out an oscillation-approximation by the measured movement of the driven wheel and the determined 
oscillation is compared with an oscillation in comparison to amplitude and frequency, and hence ensures reduced computing time and satisfactory results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666